Name: Commission Implementing Regulation (EU) NoÃ 1109/2012 of 23Ã November 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  natural and applied sciences
 Date Published: nan

 29.11.2012 EN Official Journal of the European Union L 329/3 COMMISSION IMPLEMENTING REGULATION (EU) No 1109/2012 of 23 November 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An electronic device (so-called CCD area image sensor) in a 60-pin ceramic package consisting of:  3 charge coupled device (CCD) chips linearly arranged with an X-ray sensitive active area of approximately 220 Ã  6 mm. Each CCD chip has 1 536 Ã  128 pixels with a pixel size of 48 Ã  48 Ã ¼m,  3 fibre optic plates with scintillators mounted on each CCD chip. The device has an output of integrated circuits. The device is installed in X-ray cameras to generate images. The fibre optic plates with scintillators convert the X-rays into visible light which is projected onto the CCD sensor. The CCD sensor converts the light into an electrical signal which is processed into an analogue or digital image. The device is designed for X-ray imaging. 8529 90 92 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(b) to Section XVI and by the wording of CN codes 8529, 8529 90 and 8529 90 92. As the device is composed of several components, such as light sensitive cells, integrated circuits and fibre optic plates with scintillators, classification under heading 8541 as a photosensitive semiconductor device is excluded. As the device is suitable for use solely or principally with a digital X-ray camera, it is therefore to be classified under CN code 8529 90 92 as a part of television cameras of subheading 8525 80 19.